                Case 3:20-cv-05465-SKV Document 30 Filed 09/07/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   TIMOTHY MCELROY,                                     Civil No. C20-5465-SKV

11            Plaintiff,

12            vs.                                          ORDER OF REMAND

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            It is hereby ORDERED that the case shall be remanded under sentence four of 42 U.S.C.

16   § 405(g). Upon remand, the Appeals Council will direct the Administrative Law Judge (ALJ) to

17   offer the claimant the opportunity for a de novo hearing, reevaluate the medical and testimonial

18   evidence, reconsider the possible applicability of Acquiescence Ruling 97-4(9), and issue a new

19   decision. Upon proper presentation, Plaintiff will be entitled to attorneys’ fees under the Equal

20   Access to Justice Act, 28 U.S.C. § 2412 et seq.

21            DATED this 7th day of September 2021.

22                                                          A
23                                                          S. KATE VAUGHAN
                                                            United States Magistrate Judge
24

     Page 1         [ORDER - C20-5465-SKV]
              Case 3:20-cv-05465-SKV Document 30 Filed 09/07/21 Page 2 of 2



 1
     Presented by:
 2
     s/ David J. Burdett
 3   DAVID J. BURDETT
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-2522
     Fax: (206) 615-2531
 7   david.burdett@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     [ORDER - C20-5465-SKV]
